DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 of US Application No. 16/176,953 are currently pending and have been examined. Applicant amended claims 1, 6-8, 11 and 16-21.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 16 October 2020, with respect to the rejection of claims 1-22 under 35 USC § 103 have been fully considered and are partially persuasive. In this regard, Examiner agrees that the prior art relied on in the previous rejection does not teach a diffusing optic that diffuses the first laser beam in a second plane that is perpendicular to the first plane. Therefore, the previous rejections of claims 1-22 are withdrawn. 
Applicant also argues that Eichenholz does not teach “a focusing optic that focuses a reflection of the first laser beam onto a detector that receives the focused reflection of the first laser beam off of an object, wherein the focusing optic focuses the reflection of the first laser beam onto the detector in at least the second plane”. Examiner disagrees. As indicated in the previous rejection and reiterated below, Eichenholz discloses a lens 330 that focuses beams 135 from target 130 onto an active region of a receiver 140. See Eichenholz at Fig. 4 and ¶ [0065]. The beams 135 are reflections of an output beam 125 from light source 110. The output beam is scanned by a scanner 120 that can steer the beam horizontally and vertically. Id. at Fig. 4 and [0068]. In other words, the object is scanned in two planes and the reflected beams 135 may be in two planes. The lens 330, therefore, is focusing reflected beams from two planes onto the receiver 140. Therefore, Eichenholz teaches a focusing optic (i.e., lens 330) that focuses a reflection of the first laser beam onto a detector that receives the focused reflection of the first laser beam off of an object, wherein the focusing optic focuses the 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 10-13, 15, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2019/0129009 A1, “Eichenholz”) in view of Low (US 2020/0096643 A1) and Berger et al. (US 10,556,585, “Berger”).

Regarding claims 1, 11 and 19, Eichenholz discloses a LIDAR system and teaches:
a light detection and range (LIDAR) device (LIDAR system 100, which may be integrated as part of an autonomous-vehicle driving system – see at least Fig. 4 and ¶ [0048]), wherein the LIDAR device comprises: 
a laser transmitter to emit a first laser beam of a sequence of laser beams, the sequence of laser beams emitted in a first plane (light source 110 such as a laser which emits light – see at least Fig. 4 and ¶ [0028]; output beam 125 may be collimated – see at least ¶ [0036]);
[a scanner that scans the first laser beam] in a second plane that is perpendicular to the first plane (scanner 120 steers the output beam 125 horizontally and vertically – see at least Fig. 4 and ¶ [0068]);
a focusing optic that focuses a reflection of the first laser beam onto a detector that receives the focused reflection of the first laser beam off of an object, wherein the focusing optic focuses the reflection of the first laser beam onto the detector in at least the second plane (lens 330 focuses beams 135 from target 130 onto an active region of a receiver 140 – see at least Fig. 4 and ¶ [0065]); 
[ ];
a processing module coupled to the detector and coupled to the peak detection module (controller 150 may include a processor that receives signals 145 from receiver 140 – see at least Fig. 4 and ¶ [0041], [0055]), the processing module configured to generate LIDAR information [ ] (controller 150 analyzes the signal to determine a time of flight – see at least ¶ [0041], [0055]); 
a perception and planning system coupled to the LIDAR device and configured to receive and utilize the LIDAR information to perceive a driving environment surrounding the ADV and to control the ADV to navigate the driving environment (the autonomous-vehicle driving system may receive information from the LIDAR system 100 and provide control signals to the vehicle’s driving systems – see at least ¶ [0048]).

Eichenholz fails to teach but Low discloses a wide field-of-view lidar optical assembly and system and teaches:
diffusing, by a diffusing optic, the first laser beam in a second plane that is perpendicular to the first plane (a beam from a single laser-beam may be diffused and then horizontally scanned using a single movable-mirror 22 – see at least ¶ [0011]).

Id. at ¶ [0068]. Like the current claim, Eichenholz can direct light in two planes toward an object. Unlike the current claim, Eichenholz uses two rotating mirrors to direct the light, as opposed to using a diffusing optic. Low discloses a lidar system having a laser-source. See Low at abstract. The laser-source is configured to emit a plurality of laser-beams in a vertical-line arrangement. Id. at Fig. 1 and ¶ [0011]. The vertical-line arrangement may be created using a diffuser to diffuse a single laser-beam into multiple laser-beams. Id. The vertical-line arrangement of laser beams may then be scanned horizontally using a movable-mirror. Id. In other words, like Eichenholz and the instant claim, Low also directs the laser light in two planes toward an object. However, Low utilizes a diffuser and rotating mirror that combine to direct the laser light. The system of Low creates a one-dimensional microelectromechanical-mirror-system instead of a two-dimensional microelectromechanical-mirror-system. Id. at ¶ [0012]. The one-dimensional system is more robust for certain applications subject to vibrations, such as vehicles. Id.  The one-dimensional system may also reduce cost as compared to two-dimensional systems. Id. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR system of Eichenholz to provide a diffuser, as taught by Low, to provide a one-dimensional microelectromechanical-mirror-system that is more robust in applications subject to vibration and that reduces cost (Low at ¶ [0012]).

Eichenholz also fails to teach but Berger discloses a LIDAR system and teaches:
a peak detection module configured to determine a peak magnitude of the focused reflection of the first laser beam off of the object, and to determine a time at which the peak magnitude occurred, relative to a time at which the first laser beam was emitted (functional block 404 may determine parameters of return pulse 402, such as peak magnitude and time delay, i.e., time of flight – see at least Fig. 4 and c. 9, l. 31-48);
the processing module configured to generate LIDAR information from the peak magnitude and the time at which the peak magnitude of the focused reflection of the first laser beam occurred (time of flight may be used to determine distance to an object while peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR system of Eichenholz to provide a peak detection module and generate LIDAR information from the peak magnitude, as taught by Berger, to determine optical characteristics of the object (Berger at c. 9, l. 49-62) to inform guidance, navigation and control systems of the autonomous vehicle of obstacles (Berger at c. 1, l. 44-51).

Regarding claims 2 and 12, Eichenholz further teaches:
wherein the focusing optic comprises a concave lens or a convex lens (lens 330 is a convex lens – see Fig. 3).

Regarding claims 3 and 13, Eichenholz further teaches:
wherein the focusing optic comprises an imaging lens (image may be produced from return pulses – see at least ¶ [0118]; i.e., lens 330 is an imaging lens).

Regarding claims 5 and 15, Eichenholz further teaches:
wherein the focusing optic focuses the reflection of the laser beam in the first plane (lens 330 focuses return beams 135 on receiver 140 – see at least Fig. 4).

Regarding claims 7 and 17, Eichenholz further teaches:
a collimating lens that collimates the first emitted laser beam before the diffusing optic diffuses the first laser beam (output beam of light 125 emitted by light source 110 may be a collimated optical beam – see at least ¶ [0034]).

Regarding claims 8 and 18, Low further teaches:
wherein the diffusing optic comprises a linear diffuser (a beam from a single laser-beam may be diffused and then horizontally scanned using a single movable-mirror 22 – see at least ¶ [0011]; the diffused laser-beam may be in a vertical-line arrangement – see at least ¶ [0011]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR system of Eichenholz to provide a diffuser, as taught by Low, to provide a one-dimensional microelectromechanical-mirror-system that is more robust in applications subject to vibration and that reduces cost (Low at ¶ [0012]).

Regarding claim 10, Eichenholz fails to teach but Berger further teaches: 
wherein the processing module is further configured to correlate the peak magnitude to an intensity of the focused reflection of the first laser beam (peak magnitude may be used to determine optical characteristics, such as reflectivity – see at least c. 9, l. 49-62).

Regarding claim 21, Eichenholz further teaches:
the focusing optic further focuses the reflection of the diffused first laser beam in the second plane (rotating mirrors 300-1, 300-2 create a beam in 2 dimensions – see at least Fig. 4 and ¶ [0067]-[0068]; lens 330 focuses beams from target 130 onto an active region of a receiver 140 – see at least Fig. 4 and ¶ [0065])

Regarding claim 22, Eichenholz further teaches:
wherein the focusing optic comprises one of a biconic lens, a concave lens, a convex lens, or an imaging lens (lens 330 is a convex lens – see Fig. 3).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Low and Berger, as applied to claims 1 and 11 above, and further in view of McMichael et al. (US 2018/0188545 A1, “McMichael”).

Regarding claims 4 and 14, Eichenholz, Low and Berger fail to teach but McMichael discloses a lens assembly for a LIDAR system and teaches:
wherein the focusing optic comprises a biconic lens (lens group 316 steers optical path 310 to detector 312 – see at least Fig. 3 and ¶ [0037]; a lens group may have a biconic or a rotationally asymmetric shape – see at least Fig. 6 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Eichenholz, Low and Berger to use a lens known in the art such as a biconic lens, as taught by McMichael, to reduce the number of optical elements and reduce the size of the LIDAR system (McMichael at ¶ [0013]).

Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Low and Berger, as applied to claims 1 and 11 above, and further in view of Shi et al. (US 2021/0011128 A1, “Shi”).

Regarding claims 6, 16 and 20, Eichenholz, Low and Berger fail to teach but Shi discloses a laser radar system and teaches:
wherein the focusing optic focuses the reflection of the first laser beam at a point in front of, or behind, the detector (receiving lens 22 may focus the reflected beam in front of, behind, or exactly on the detection surface of the photodetector array – see at least Fig. 1 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Eichenholz, Low and Berger to .

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Low and Berger, as applied to claim 1 above, and further in view of Lavi et al. (US 2015/0035974 A1, “Lavi”).

Regarding claim 9, Eichenholz and Berger fail to teach but Lavi discloses a combined imager and range finder and teaches:
wherein the detector comprises an array of photo detectors (imaging sensor 12 may include an array of a plurality of photodetector elements – see at least Fig. 3 and ¶ [0038]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined LIDAR system of Eichenholz and Berger to provide an array of photo detectors, as taught by Lavi, to acquire images of the field of view of the imaging sensor (Lavi at ¶ [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668